United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3594
                         ___________________________

                                Xiaoyong An O'Neal

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Nancy A. Berryhill,1 Acting Commissioner of Social Security; SSA Office of
                                General Counsel

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 29, 2017
                                Filed: July 6, 2017
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.




      1
       Nancy A. Berryhill has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Xiaoyong An O’Neal appeals an order of the district court2 affirming the
Commissioner’s denial of supplemental security income (SSI) following a hearing
before an administrative law judge (ALJ). O’Neal argues that the ALJ erred in
determining that she is financially ineligible to receive SSI benefits because she is a
single individual with “countable resources” in excess of the statutory $2,000 limit.
See 42 U.S.C. § 1382(a); 20 C.F.R. § 416.1201. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      Following de novo review, this court finds no legal error and concludes that
substantial evidence in the record as a whole supports the ALJ’s determination. See
Draper v. Colvin, 779 F.3d 556, 559 (8th Cir. 2015).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable John M. Bodenhausen, United States Magistrate Judge for the Eastern
District of Missouri.

                                         -2-